     Case 3:20-cv-01386-E-BT Document 10 Filed 09/21/20         Page 1 of 1 PageID 65



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


CLIFTON R. RODGERS,                           §
              Plaintiff,                      §
                                              §
v.                                            §     No. 3:20-cv-1386-E (BT)
                                              §
                                              §
BH MANAGEMENT SERVICES, LLC,                  §
           Defendant.                         §

          ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND
      RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made findings, conclusions and a

 recommendation in this case. Plaintiff filed objections, and the District Court has made a

 de novo review of those portions of the proposed findings and recommendation to which

 objection was made. The objections are overruled, and the Court ACCEPTS the Findings,

 Conclusions and Recommendation of the United States Magistrate Judge.

         Signed this 21st day of September, 2020.



                                   _________________________________
                                   ADA BROWN
                                   UNITED STATES DISTRICT JUDGE
